United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1919
                                   ___________

Sherman Raines,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
John E. Potter, Postmaster General,    *
U.S. Postal Service,                   * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: January 31, 2007
                                Filed: February 7, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

        Sherman Raines appeals the district court’s1 dismissal with prejudice of his
employment-discrimination action. We conclude that the district court acted within
its discretion in dismissing the action after Raines disobeyed two court orders which
warned him not to add claims against the United States Attorney’s Office. See Good
Stewardship Christian Ctr. v. Empire Bank, 341 F.3d 794, 797 (8th Cir. 2003)
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.